Citation Nr: 0101931	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-20 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as secondary to exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel



INTRODUCTION

The veteran had active service from September 1948 to May 
1971.  The veteran died in May 1992.  The appellant is his 
widow.  These matters come before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1999 rating 
decision of the St. Louis, Missouri Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the benefits 
sought on appeal. 


REMAND

The appellant claims entitlement to service connection for 
the cause of the veteran's death, to include as secondary to 
exposure to Agent Orange and entitlement to dependency and 
indemnity compensation (DIC) under the provisions of 38 
U.S.C.A. § 1310 (West 1991 & Supp. 2000).  A review of the 
record reveals that additional development is required prior 
to further Board review of the appellant's appeal.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has a disease listed in 38 C.F.R. § 3.309(e) (2000), 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii) (2000).  If a veteran was exposed to an 
herbicide agent during such active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneiform disease consistent with chloracne; 
Hodgkin's disease; non- Hodgkin's lymphoma; porphyria cutanea 
tarda, multiple myeloma, respiratory cancers (cancers of the 
lung, bronchus, larynx or trachea), and soft tissue sarcoma.  
38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also not satisfied, then the appellant's claim 
shall fail.  See 38 C.F.R. § 3.307(d).  The Secretary of the 
Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994). 

The veteran died in May 1992.  The death certificate lists 
the primary cause of death as pneumonia due to pulmonary 
fibrosis.  It was indicated that the veteran had had 
pulmonary fibrosis for over two years.  In this case, the 
appellant is contending that the veteran's exposure to Agent 
Orange in Vietnam was a causative factor in the development 
of the conditions which ultimately led to his death.  
Specifically, she alleges that the veteran developed 
pulmonary fibrosis as a result of being exposed to Agent 
Orange.  While it does not appear that one of the presumptive 
diseases listed in 38 C.F.R. § 3.309(e) contributed to the 
veteran's death, which would allow consideration of the 
appellant's claim on a presumptive basis, this does not 
obviate establishment of service connection on a direct 
basis.  See Combee, supra.  However, without a presumptive 
disease, the presumption of exposure is also not applicable 
and the appellant must provide evidence that the veteran was 
exposed to Agent Orange in service.  See McCartt v. West, 12 
Vet. App. 164 (1999) (both service in Vietnam during the 
designate time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the in-service presumption of exposure to an herbicide 
agent).

The record contains a July 1999 medical opinion from Paul T. 
Milloy, M.D. with Brainerd Medical Center, P.A.  Dr. Milloy 
stated that the veteran had a history of chemical exposure in 
Vietnam and a history of arteriosclerotic cardiovascular 
disease, congestive heart failure and advanced chronic 
obstructive pulmonary disease with pulmonary fibrosis.  Dr. 
Milloy opined that it would appear that the veteran's 
chemical exposure was a significant factor in his development 
of pulmonary fibrosis and his subsequent demise.  Dr. Milloy 
also noted that the veteran had been hospitalized at North 
Memorial Hospital in Minneapolis, Minnesota as well as St. 
Joseph's Medical Center in Brainerd, Minnesota where he died 
from pulmonary fibrosis.  In a September 1999 VA Form 9 
(Appeal To Board Of Veteran's Appeals), the appellant stated 
that Dr. Milloy was the veteran's personal physician from 
1990 through May 1992.  

A review of the claims file reflects that records from Dr. 
Milloy, North Memorial Hospital as well as records from St. 
Joseph's Medical Center where the veteran died have not been 
associated with the claims file.  Also, it does not appear 
that the RO attempted to verify whether the veteran was 
exposed to Agent Orange during his period of service in 
Vietnam.  The claims file shows that the veteran served 
during the Vietnam era and that he was awarded the Vietnam 
Service Medal with 4 stars and the Vietnam Cross of Gallantry 
with palm and frame.  Thus, the Board concludes that this 
matter should be remanded in order for the RO to obtain any 
outstanding treatment records, including records from Dr. 
Milloy, North Memorial Hospital and St. Joseph's Medical 
Center.  Further, the RO should attempt to obtain a complete 
copy of the veteran's service records and provide them to the 
U.S. Armed Services Center for Research of Unit Records for 
verification of exposure to herbicide agents.  
   
Additionally, the Board notes that during the pendency of 
this appeal, there was a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, for the aforementioned reasons, this case is 
REMANDED to the RO for the following action:

1.  The RO should obtain the veteran's 
service personnel records and prepare a 
summary of the exact dates the veteran 
was in Vietnam and the unit(s) to which 
he was attached.  This summary and all 
supporting documentation regarding the 
veteran's service in Vietnam should be 
sent to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR) (formerly the U.S. Army & 
Joint Services Environmental Support 
Group (ESG)) at 7798 Cissna Road, 
Springfield, Virginia 22150.  The 
USASCRUR should be requested to verify 
whether the veteran was exposed to Agent 
Orange during his period of service in 
Vietnam.  If this facility suggests 
additional avenues of research, this 
should be accomplished.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for pulmonary 
fibrosis and obtain any outstanding 
treatment records, including treatment 
records from Dr. Milloy, North Memorial 
Hospital in Minneapolis, Minnesota and 
St. Joseph's Medical Center in Brainerd, 
Minnesota.

3.  Thereafter, the RO should review the 
claims file and ensure that all of the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Further, the RO is also 
requested to review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.  

4.  The RO should readjudicate the 
appellant's claim based on all of the 
evidence of record.  If the determination 
is adverse to the appellant, the RO 
should provide the appellant and her 
representative with an SSOC, which should 
contain a summary of all evidence 
obtained since the issuance of the 
statement of the case in September 1999, 
to include evidence obtained through 
development while this matter is in 
remand status.  See 38 C.F.R. §§ 19.29, 
19.31 (2000).  If any benefit sought is 
not granted, the appellant and her 
representative should be afforded an 
opportunity to respond to the SSOC before 
the case is returned to the Board for 
further review. 


The purpose of this REMAND is to further develop the 
appellant's claim and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
However, no action is required of the appellant until she is 
further notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




